DETAILED CORRESPONDENCE
Status of the Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-11 are pending in the application.
Applicant’s preliminary amendment to the claims, filed on November 3, 2021, is acknowledged. This listing of the claims replaces all prior versions and listings of the claims.

Election/Restriction
Applicant’s election traverse of Group I, claims 1-11, and species (A), a method of preventing or reducing the severity of Fusarium head blight in a cereal plant, in the reply filed on November 3, 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
The examiner has previously stated that the inventions of Groups I and II lack unity of invention in view of the reference of Luo et al. (Front. Microbiol. 9:1520, 14 pages, 2018; cited on the IDS filed on March 25, 2021). See paragraph bridging pp. 4-5 of the Office action mailed on October 28, 2021. However, in view of the applicant’s disclosed evidence of distinctness of KGS-3 Paenibacillus polymyxa strain deposited as IDAC 120719-01 from other known Paenibacillus polymyxa strains (see, e.g., specification at pp. 6-9), the KGS-3 Paenibacillus polymyxa strain deposited as IDAC 120719-01 is considered to be free of the prior art. Given that the shared same or 
Accordingly, claims 1-11 are being examined on the merits. 

Priority
This application is filed under 35 U.S.C. 371 as a national stage filing of international application PCT/CA2020/050114, filed on January 31, 2020, which claims domestic priority under 35 U.S.C. 119(e) to U.S. provisional application no. 62/799,838, filed on February 1, 2019. 

Information Disclosure Statement
A.	The information disclosure statement (IDS) submitted on March 25, 2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the IDS has been considered by the examiner.  
B.	The IDS filed on June 9, 2021 is a duplicate of the IDS filed on March 25, 2021 and has been lined through. 
C.	The listing of references in the specification at pp. 27-29 is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Drawings
According to 37 CFR 1.84(u):
(u) Numbering of views.
(1) The different views must be numbered in consecutive Arabic numerals, starting with 1, independent of the numbering of the sheets and, if possible, in the order in which they appear on the drawing sheet(s). Partial views intended to form one complete view, on one or several sheets, must be identified by the same number followed by a capital letter. View numbers must be preceded by the abbreviation "FIG." Where only a single view is used in an application to illustrate the claimed invention, it must not be numbered and the abbreviation "FIG." must not appear.
(2) Numbers and letters identifying the views must be simple and clear and must not be used in association with brackets, circles, or inverted commas. The view numbers must be larger than the numbers used for reference characters.
The drawings are objected to because view numbers must be preceded by the abbreviation "FIG." See 37 CFR 1.84(u)(1). The drawings filed on March 25, 2021 use “Figure”, which should be replaced with “FIG.” 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, 

Claim Interpretation
Claims 1-5, 8, and 10 recite a “high-density aliquot”, which is interpreted in light of the specification (p. 17, lines 4-5) as meaning an aliquot that has – at the very minimum – at least 103 colony forming units per milliliter. 

Claim Objections
Claims 1 and 11 are objected to because of the following informalities:  
A.	Claim 1 is objected to in the recitation of “harvesting said plants” and in the interest of improving claim form and consistency, it is suggested that the plural “plants” be amended to recite the singular “plant”.  
B.	Claim 1 is also objected to in the recitation of “IDAC” and in the interest of improving claim form, it is suggested that the entire phrase “International Depositary Authority of Canada” for which the abbreviation is used be recited in claim 1.  
Leptosphaeria maculans (blackleg)” and in the interest of improving claim form and consistency, it is suggested that the noted phrase be amended to recite, e.g., “wherein the blackleg is caused by Leptosphaeria maculans”. 

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 5-11 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
A.	Claim 5 (claims 6 and 7 dependent therefrom) recites the limitation "growing said…seedlings” in line 7. There is insufficient antecedent basis for the limitation “said…seedlings” in the claim. To perfect antecedent basis, the applicant may consider an amendment to claim 5 to recite “applying said high-density aliquot to a growing cereal plant, a cereal seedling, a cereal seed or to a soil environment in which cereal seeds or cereal plants have been or will be planted”.
B.	Claims 5 (claims 6 and 7 dependent therefrom), 8 (claim 9 dependent therefrom), and 10 (claim 11 dependent therefrom) are indefinite in the recitation of “growing said seeds, seedlings or plants in said soil environment”. In the “applying” step of claims 5, 8, and 10, the high-density aliquot is applied to a growing plant, a seed or a soil environment in the alternative. However, the “growing” step of each of claims 5, 8, and 10 requires growing seeds, seedlings or plants that have received application of the 

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-11 are rejected under 35 U.S.C. 112(a) as failing to comply with the enablement requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Claims 1-11 recite a composition comprising a high-density aliquot of plant growth promoting bacteria KGS-3 Paenibacillus polymyxa strain deposited as IDAC 120719-01. 
	Since the P. polymyxa strain deposited as IDAC 120719-01 is essential to the claimed invention, it must be obtainable by a repeatable method set forth in the specification or otherwise be readily available to the public. The specification does not disclose a repeatable method to obtain the P. polymyxa strain deposited as IDAC 120719-01, nor is the P. polymyxa strain deposited as IDAC 120719-01 readily available to the public. Accordingly, it is deemed that a deposit of the P. polymyxa strain deposited as IDAC 120719-01 should have been made in accordance with 37 CFR P. polymyxa strain.  
	If a deposit has been made under the terms of the Budapest Treaty, then an affidavit or declaration by applicants, or a statement by an attorney of record over his or her signature and registration number, stating that the specific strain has been deposited under the Budapest Treaty and that the strain will be irrevocably and without restriction or condition released to the public upon the issuance of the patent, would satisfy the deposit requirement made herein.
	If the deposit has not been made under the Budapest treaty, then in order to certify that the deposit meets the criteria set forth in 37 CFR 1.801-1.809, applicants may provide assurance or compliance by an affidavit or declaration, or by a statement by an attorney of record over his or her signature and registration number, showing that:
	1. during the pendency of this application, access to the invention will be afforded to the Commissioner upon request;
	2. all restrictions upon availability to the public will be irrevocably removed upon granting of the patent;
	3. the deposit will be maintained in a public repository for a period of 30 years or 5 years after the last request or for the effective life of the patent, whichever is longer; and
	4. the deposit will be replaced if it should ever become inviable.

Conclusion
Status of the claims:
Claims 1-11 are pending.
Claims 1-11 are rejected.
No claim is in condition for allowance.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J STEADMAN whose telephone number is (571)272-0942.  The examiner can normally be reached on Monday to Friday, 7:30 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MANJUNATH N. RAO can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/David Steadman/Primary Examiner, Art Unit 1656